Citation Nr: 0521098	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  

2.  Entitlement to an increased rating for residuals of a 
left wrist fracture, status-post left ulnar styloid excision, 
currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from November 1989 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

This case was Remanded by the Board in November 2003 for 
procedural development.  That development having been 
completed, the case is now before the for final appellate 
consideration.  


FINDINGS OF FACT

1.  A rating decision in January 1997 found that no new and 
material evidence had been presented to reopen the veteran's 
claims for service connection for hearing loss.  The veteran 
was notified of that determination; he did not file a notice 
of disagreement within one year of that notice.  

2.  No additional evidence has been added to the record since 
January 1997 concerning entitlement to service connection for 
hearing loss.  

3.  The medical evidence shows that residuals of a left wrist 
fracture, status-post left ulnar styloid excision, is 
currently manifested by moderate to moderately severe 
limitation of wrist motion; pain, sometimes severe; and some 
decreased sensation.  

4.  There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular rating 
for residuals of a left wrist fracture, status-post left 
ulnar styloid excision.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1997 rating decision, 
which denied the veteran's claim for service connection for 
hearing loss is not new and material and the claim is not 
reopened; the January 1997 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001), 20.302, 20.1103 (2004).  

2.  The criteria for a rating greater than 10 percent for 
residuals of a left wrist fracture, status-post left ulnar 
styloid excision, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.49, and 4.71a, Code 5215 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2004.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  In addition, by virtue of 
the rating decision on appeal, the statement of the case, and 
the supplemental statement of the case, he was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the February 2005 supplemental statement of 
the case.  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  The Board notes that, although 
the claim was initially adjudicated subsequent to the passage 
of the VCAA, he was provided the required notice in February 
2004 prior to the claim's readjudication in February 2005 and 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Accordingly, he had a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
The RO's actions, therefore, essentially cured the error in 
the timing of notice.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Finally, the Board notes that records of VA treatment through 
February 2005 have been obtained, and that the veteran has 
been afforded two VA compensation examinations.  The veteran 
has not identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Therefore, the Board finds that the duty to assist has also 
been met.  

Analysis

New and material evidence 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

For applications to reopen a claim received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The record shows that service connection for hearing loss was 
first denied in May 1995 on the basis that the evidence did 
not show that the veteran had a hearing loss disability as 
defined at 38 C.F.R. § 3.385.  A rating decision in January 
1997 determined that new and material evidence had not been 
presented to reopen the veteran's claim.  The veteran was 
notified of that action and he did not file a notice of 
disagreement within one year of the notice.  

The evidence that was of record in January 1997 consisted 
primarily of the veteran's service medical records and the 
report of a VA compensation examination in March 1995.  The 
service medical records contain audiometric data obtained on 
three tests in June 1993, two of which appeared to meet the 
criteria for hearing loss as defined in § 3.385.  At the time 
of the veteran's separation examination in October 1993, 
however, the pertinent recorded pure tone thresholds were all 
well below those required to establish a hearing loss 
disability.  

Moreover, on an authorized audiological evaluation in March 
1995, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
10
10
10
5
15
Left
10
10
10
10
10

Speech audiometry revealed speech discrimination ability of 
94 percent in each ear.  

A rating decision in May 1995 denied service connection for 
hearing loss on the basis that hearing loss meeting the 
criteria of § 3.385 was not shown.  The veteran was notified 
of that decision and did not file a notice of disagreement 
within one year of the notice.  

In August 1996, the veteran applied to reopen his claim, but 
submitted no additional evidence.  A rating decision in 
January 1997 found that no new and material evidence had been 
submitted and again denied the claim.  The veteran was 
notified of that decision and did not file a notice of 
disagreement within one year of the notice.  

Subsequent to the January 1997 rating decision, records of VA 
treatment through February 2005, as well as the report of VA 
compensation examinations in 2000 and 2005 have been 
obtained.  None of those VA records contains any audiometric 
data.  Although a nurse in April 2004, recorded complaints of 
left ear rash, swelling, difficulty hearing, and pain with 
jaw movement, a physician that same day did not note any 
hearing loss complaint, nor did he indicate the presence of 
any hearing loss; the listed diagnosis was psoriasis of the 
left external ear and post-auricular region.  Moreover, the 
veteran has not identified any medical evidence that could be 
obtained that might demonstrate a hearing loss disability.  

Simply, no new evidence pertaining to the veteran's claim for 
service connection for hearing loss has been added to the 
record since January 1997.  His contention that he has 
hearing loss is, of course, not new.  Although the veteran's 
representative requested in the notice of disagreement that 
he be afforded a VA compensation examination to determine 
whether he currently has hearing loss, the regulations 
provide that such an examination will be scheduled in a claim 
to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  Because the record does not 
contain any evidence that is new, and, therefore, "new and 
material," an additional VA compensation examination may not 
be scheduled.  

In the absence of any new and material evidence, therefore, 
the veteran's claim for service connection for hearing loss 
is not reopened.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Increased rating 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

VA's rating schedule provides that limitation of motion of 
the wrist is to be rated as follows: with dorsiflexion 
limited to less than 15 degrees or palmar flexion limited in 
line with forearm, a 10 percent rating is assigned for either 
the major or minor extremity.  Code 5215.  

In addition, ankylosis of the wrist is evaluated as follows:  
Unfavorable ankylosis, in any degree of palmar flexion, or 
with ulnar or radial deviation warrants a 50 percent rating 
for the major wrist and a 40 percent rating for the minor 
wrist.  For unfavorable ankylosis in any other position, 
except favorable, a 40 percent evaluation is assigned for the 
major extremity and a 30 percent evaluation is assigned for 
the minor extremity.  For favorable ankylosis in 20 degrees 
to 30 degrees of dorsiflexion, a 30 percent rating is 
warranted for the major wrist and a 20 percent rating is 
warranted for the minor wrist.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
diagnostic code 5125.  Code 5214.  

VA treatment records show that the veteran underwent 
outpatient surgery on his left wrist in June 2000.  A rating 
decision in August 2000 assigned a temporary total disability 
rating for convalescence from June through August 2000, with 
resumption of the previously assigned 10 percent rating, 
effective from September 1, 2000.  

Subsequent VA treatment records do not mention any left wrist 
complaints or pertinent abnormal clinical findings until a 
March 2002 report.  At that time, it was noted that the 
veteran complained of ulnar sided wrist pain, particularly 
with the wrist in dorsiflexion, as well as occasional sharp, 
stabbing pain that would shoot up his arm from his wrist.  He 
reported that the symptoms have been present since the 
surgery.  He stated that he had occasional numbness and 
paresthesias in the tips of all five fingers.  The veteran 
also reported that his hand felt less strong than in the 
past.  On examination, the ulnar side of the left wrist was 
tender to palpation.  There was no pain on ulnar deviation of 
the wrist.  The examiner noted a clicking on range of motion 
testing with the wrist "under load."  Sensation was 
decreased in all fingers of the left hand, especially the 
fifth finger, compared to the right hand.  A wrist splint was 
prescribed.  

A VA compensation examination was conducted in February 2005.  
The veteran complained of pain over the ulnar aspect of the 
left forearm, worst over the ulnar aspect of the wrist, and 
occasionally into his fingers.  He reported rest pain of 4/10 
intensity, increasing to 8/10 with activity and occasionally 
exceeding that level to the point where he had to stop 
performing any kind of heavy manual labor.  The examiner 
noted that the veteran's only protection and functional 
improvement while working was to wrap the wrist with an Ace 
bandage and to use a cock-up splint.  The veteran described 
the specific work activities that caused the pain to 
increase.  He indicated that he would obtain some relief with 
anti-inflammatory medication and Tylenol.  Ice would also 
help relieve the pain.  The veteran also complained of some 
numbness and tingling into the fingertips, especially on the 
ulnar side of his hand.  He stated that he felt at times that 
his wrist would give way and that he would either drop the 
object he was trying to lift or would injure other parts of 
his body.  He noticed occasional swelling and discoloration, 
as well as tenderness over the scar on the dorsal ulnar 
aspect of his left wrist.  

On examination, the examiner indicated that the veteran's 
symptoms were not overstated.  No assistive devices were used 
during the examination.  Supination of the forearm was 
accomplished to 80 degrees and pronation was possible to 
80 degrees with pain (normal is 85 degrees for supination and 
80 degrees for pronation).  Dorsiflexion of the left wrist 
was possible from 0-65 degrees, with pain in the last 30 
degrees of motion (70 degrees is normal).  Palmar flexion was 
accomplished to 70 degrees, with pain over the last 30 
degrees of motion (80 degrees is normal, according to the 
examiner).  Radial deviation was possible to 20 degrees 
(normal is 20 degrees), with pain over the entire arc, and 
ulnar deviation was accomplished to 30 degrees (normal is 45 
degrees), with pain especially over the course of the 
extensor carpi ulnaris tendon.  Examination of the elbow was 
normal and there was no weakness of the forearm with resisted 
supination or pronation, or resisted dorsiflexion of palmar 
flexion.  There was some tenderness over the tendon to the 
left fifth finger, but no significant palmar tenderness.  No 
weakness of finger abduction was found.  There was no sensory 
disturbance and no discoloration.  The examiner commented 
that the veteran's current symptoms and clinical examination 
were consistent with a progression of his service-connected 
left wrist injury.  He stated that the veteran had a clear 
pattern of functional impairment related to certain tasks, 
including static lifting with the wrist in a flexed position, 
twisting and turning of the left wrist and forearm, and other 
occupational activities of a heavy mechanical nature required 
of someone in his job as an oil field worker.  It was the 
examiner's opinion that the x-ray findings of post-traumatic 
arthritis and the physical findings of tendonitis were 
consistent with the injury to the ulnar styloid and 
subsequent surgical intervention in 2000.  It was also the 
examiner's opinion that the functional impairment had 
increased since the injury in 1992.  

Initially, the Board notes that the current 10 percent rating 
that has been assigned for the service-connected left wrist 
disability is the highest rating available under Code 5215, 
based on limitation of motion of the wrist.  Thus, a higher 
rating under that code, even considering the provisions of 
38 C.F.R. § 4.40, 4.45, and 4.59, is not possible.  

The only other diagnostic code provided in the Rating 
Schedule for disability of the wrist is Code 5214, based on 
ankylosis of the wrist.  Inasmuch as the medical evidence 
clearly shows that the veteran retains significant wrist 
motion in every axis, despite noted limitation due to pain, 
rating the veteran's disability under the provisions of that 
code would not be proper, even by analogy.  

Therefore, the only way a rating greater than 10 percent may 
be assigned is under the provisions of 38 C.F.R. § 3.321.  In 
exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned under § 3.321 which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has been hospitalized for treatment of his 
left wrist disability since his separation from service.  
(The 2000 surgery was as an outpatient.)  Neither does the 
record reflect marked interference with employment.  Although 
he has reported that he has significant pain while performing 
certain job-related duties, even severe pain at times, he has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of his left wrist disability.  There simply is no evidence of 
any unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

Accordingly, the Board concludes that a rating greater than 
10 percent disabling is not warranted for residuals of a left 
wrist fracture, status-post left ulnar styloid excision.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for hearing loss is not 
reopened.  

An increased rating for residuals of a left wrist fracture, 
status-post left ulnar styloid excision, currently evaluated 
10 percent disabling, is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


